In a proceeding to vacate an arbitrator’s award entered pursuant to article 18 of the Insurance Law (the no-fault law), the appeal is from a judgment of the Supreme Court, Nassau County, dated December 5, 1977, which granted the application. Judgment aifirmed, with $50 costs and disbursements. There having been no rational basis under the statute for the arbitrator’s determination that "first party benefits” payable as compensation for lost earnings might exceed $800 per month, his award was properly vacated by Special Term (see Insurance Law, § 671, subd 2, par [a]; Matter of Garcia v Federal Ins. Co., 61 AD2d 236; see, also, Montgomery v Daniels, 38 NY2d 41, 46-48; Matter of Nassau Ins. Co. v McMorris, 41 NY2d 701; 11 NYCRR 65.6). In the absence of a valid claim for additional benefits, the award of counsel fees was also properly vacated *783(see Insurance Law, § 675, subd 1). Martuscello, J. P., Titone, Hawkins and O’Connor, JJ., concur.